Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 26, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Approximately two weeks after starting her job as a service coordinator for the employer, claimant quit contending that the fumes at work were making her ill. Although claimant mentioned her condition to her son’s allergist who told her to stay away from the fumes, she admitted that she did not consult her doctor. In the absence of any medical documentation that a physician advised her to quit and claimant having declined repeated offers for an adjournment to produce such evidence, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause (see Matter of Krinsky [Sweeney], 238 AD2d 659 [1997]; Matter of Fumia [Nothnagle Home Sec. — Sweeney], 222 AD2d 923 [1995]; Matter of Ehrenberg [Doubleday Book & Music Clubs — Hudacs], 197 AD2d 734 [1993]).
Mercure, J.P., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.